Citation Nr: 1642163	
Decision Date: 11/02/16    Archive Date: 11/18/16

DOCKET NO.  12-29 380	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for peripheral neuropathy of the feet, to include as due to herbicide exposure and/or as secondary to the service-connected diabetes mellitus, type II.

2.  Entitlement to service connection for central tremors, to include as due to herbicide exposure.

3.  Entitlement to service connection for a skin disorder, to include as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Barstow, Counsel


INTRODUCTION

The Veteran had active military service from October 1965 to February 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from February and July 2010 rating decisions of the VA Regional Office (RO) in Huntington, West Virginia.

In January 2011, the Veteran testified at a hearing conducted before a Decision Review Officer (DRO).  A transcript of the hearing has been associated with the claims file.  

With respect to the issue of entitlement to service connection for central tremors, the Board observes that service connection for essential tremors was initially denied in an unappealed February 1997 rating decision.  The RO did not consider the Veteran's claim as a petition to reopen, and instead adjudicated the issue as an original claim.  The Board notes that the record contains original pertinent service personnel records that were not of record at the time of the February 1997 rating decision showing service in Thailand.  Consequently, these relevant service department records require reconsideration of the previous denied claim.  38 C.F.R. § 3.156(c).  Therefore, the issue is phrased to show that the merits of the claim are considered.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Regrettably, a remand is necessary.  Beginning with the Veteran's peripheral neuropathy of the feet, he was provided VA examinations in November 2011 and August 2012.  The 2011 examiner diagnosed the Veteran with peripheral neuropathy.  A negative nexus opinion regarding service connection as secondary to the service-connected diabetes mellitus, type II was provided.  However, no opinion regarding whether the Veteran's peripheral neuropathy is directly related to his military service was provided.  No medical opinion was requested from the 2012 examiner.  As no examiner has addressed whether the Veteran's peripheral neuropathy is directly related to in-service herbicide exposure, the Board concludes that a remand for a new VA examination is necessary.

With regards to the Veteran's claim for central tremors, no VA examination has been provided to him to determine whether such are related to his military service, to include exposure to herbicides.  In light of the Veteran's reports of tremors beginning shortly after being discharged from service, see October 2012 substantive appeal, the Board concludes that a remand is necessary to provide the Veteran with a VA examination.

Lastly, as for the Veteran's skin disorder, he was provided a VA examination in August 2012 and was diagnosed with actinic keratosis and seborrheic keratosis.  However, no medical opinion regarding the etiology was provided.  Therefore, the Board finds that this examination is not adequate and a new examination is warranted.

Accordingly, the case is REMANDED for the following action:

1.  After obtaining the appropriate release of information forms where necessary, procure records of treatment that the Veteran has recently received.  The Board is particularly interested in records of such treatment that the Veteran may have received from Dr. K.R.; Dr. R.J.; the Martinsburg VA Medical Center; and from any other providers identified by the Veteran.  If any such records identified by the Veteran are not available, he should be so informed, and notations as to the unavailability of such records and as to the attempts made to obtain the documents should be made in the claims file.  All such available reports should be associated with the claims folder.

2.  Accord the Veteran appropriate VA examinations to determine the nature, extent, and etiology of any diagnosed peripheral neuropathy of the bilateral feet, central tremors, and skin disorders.  The Veteran's claims file, including a copy of this remand, must be made available to the examiner(s) for review in connection with the examination(s).  

A) For the claim of service connection for peripheral neuropathy of the bilateral feet, the examiner is requested to review the record and offer an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any diagnosed peripheral neuropathy had its onset in service or is related to the Veteran's military service, to include exposure to herbicides.  Alternatively, please provide an opinion as to whether it is at least as likely as not that such disorder was caused or aggravated by the service-connected diabetes mellitus.  

B) For the claim of service connection for central tremors, the examiner is requested to review the record and offer an opinion as to whether it is at least as likely as not that any diagnosed disorder had its onset in service or is related to the Veteran's military service, to include exposure to herbicides.

C) For the claim of service connection for a skin disorder, the examiner is requested to review the record and offer an opinion as to whether it is at least as likely as not that any diagnosed disorder had its onset in service or is related to the Veteran's military service, to include exposure to herbicides.

A complete rationale should be given for all opinions and conclusions expressed.  

3.  Ensure that the examination reports comply with (answer the questions posed in) this Remand.  If any report is insufficient, it should be returned to the examiner for corrective action, as appropriate.

4.  Then, after completion of the above and any further development deemed necessary, readjudicate the Veteran's claims.  If any benefit remains denied, the Veteran and his representative should be provided a supplemental statement of the case, which includes a summary of any additional evidence submitted.  The requisite period of time for a response should be afforded.  The case should then be returned to the Board for further consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  


This appeal must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A.C. MACKENZIE 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




